[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                 FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                           DEC 13, 2006
                                     No. 06-11338                        THOMAS K. KAHN
                               ________________________                      CLERK


                           D. C. Docket No. 05-00230-CV-P-B

COCA-COLA BOTTLING CO., CONSOLIDATED,


                                                                            Plaintiff-Counter
                                                                        Defendant-Appellant,

                                            versus

INTERNATIONAL BROTHERHOOD OF TEAMSTERS,
CHAUFFEURS, WAREHOUSEMAN & HELPERS LOCAL 991,

                                                                          Defendant-Counter
                                                                          Claimant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                            _________________________

                                    (December 13, 2006)

Before BIRCH and BLACK, Circuit Judges, and PRESNELL,* District Judge.

       *
         Honorable Gregory A. Presnell, United States District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:

       This case arose out of a dispute governed by a collective bargaining

agreement between the Coca-Cola Bottling Co. Consolidated Inc., (“CCBC”) and

the International Brotherhood of Teamsters, Chauffeurs, Warehousemen, and

Helpers, Local Union No. 991 (the “Union”), which was to be settled through

arbitration. The Arbitrator found that CCBC had breached its agreement with the

Union, and ordered “that the Union shall be made whole for any loss of

compensation.” However, the Arbitrator did not determine the amount of

damages, holding instead that the record did not contain enough information to

determine the amount of damages, if any, suffered by the Union. The arbitrator

offered to retain jurisdiction to consider the damages issue if requested to do so by

the parties.1

       CCBC then filed suit in Federal district court, asking that the Court vacate

the Decision and Award issued by the Arbitrator. The Union filed a counterclaim,

requesting that the district court affirm and enforce the Arbitrator’s Decision and

Award. Both parties then filed Motions for Summary Judgment. Pursuant to an

opinion that focused primarily on the merits of the Arbitrator’s Decision (rather

than the Award), the district court granted the Union’s Motion. The district court’s


       1
         In this Court’s view, that decision constituted a de facto bifurcation of the damages
issue, to be resolved at a later time.

                                                 2
opinion stated that the Arbitrator’s Decision and Award were rational and

enforceable. CCBC then brought this appeal.

       On appeal, it is difficult to discern what, exactly, the parties are arguing

about and what they want the courts to do about it. CCBC no longer challenges the

merits of the Arbitrator’s Decision that there was a breach of contract.

Additionally, both parties agree that the Arbitrator’s Award is incomplete. The

make whole remedy ordered by the Arbitrator is open to multiple interpretations

and provides little direction as to how the parties are to determine the actual

amount of damages to be paid. See San Antonio Newspaper Guild v. San Antonio

Light Div., 482 F.2d 821, 824 (5th Cir, 1973).2 As such, this Court finds that the

Award is unenforceable because it is ambiguous. See id.

       The crux of the dispute thus boils down to how the amount of damages

should now be determined. The Union argues that the matter should be sent back

to the original arbitrator for further fact-finding and a determination of damages.

CCBC insists that, because the award is not “self-executing,” the Court should

order the parties to initiate a new grievance procedure with a new arbitrator.

       Since the district court did not address this issue below, the case will be



       2
        All decisions of the Fifth Circuit issued prior to October 1, 1981, are binding precedent
on courts within the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981).

                                               3
remanded to the district court to determine the appropriate procedure for resolving

the damages issue.

      REVERSED and REMANDED .




                                         4